Citation Nr: 1613228	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-02 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left fourth finger disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran has verified active duty training service from May to November 1957, and reported serving on active duty from 1957 to 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  

In January 2011, the Board remanded the issues of service connection for a right eye disorder, right foot fracture, left arm dislocation, and left fourth finger disability.  

In September 2014, the Board granted service connection for a right eye disability, and again remanded the issues of service connection for right foot fracture, left arm dislocation, and left fourth finger disability.  

In November 2014, the RO implemented the Board's grant and assigned a 10 percent rating for the right eye disorder effective August 31, 2005.  In June 2015, the Veteran submitted a notice of disagreement with the rating.  The disagreement is noted in the Veterans Appeals Control and Locator System (VACOLS) and the Board declines to remand the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

In October 2015, the RO granted service connection for right foot osteoarthritis and left shoulder osteoarthritis.  The appeal as to these issues is resolved and they are no longer for consideration.  

In December 2015, the RO denied entitlement to a total disability rating based on individual unemployability (TDIU).  To date, the Veteran has not disagreed with this issue and it is not for consideration.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran has a current left fourth finger disability related to an in-service injury.


CONCLUSION OF LAW

A left fourth finger disability was incurred during a period of active duty training.  38 U.S.C.A. §§ 101, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision herein, a detailed discussion as to how VA satisfied its duty to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Active military service includes active duty, or any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

At the April 2010 hearing, the Veteran testified that during his initial training he was playing softball and hurt his left fourth finger.  He denied any further injuries since 1957.  

The Veteran's service treatment records are fire related and thus, are unavailable for review.  The Veteran, however, has consistently described the nature of the left fourth finger injury and the Board cannot say that an injury of this type is incredible on its face or inconsistent with the type of injury that might occur during a period of active duty training.  Accordingly, the Board accepts as credible the Veteran's account of an in-service injury.  

Having found an in-service injury, the Board must consider whether any current disability is related to same.  

The Veteran underwent a VA examination in July 2011.  Impression was healed fracture of the left ring finger.  X-rays show an old fracture of the fifth metacarpal shaft with a small bony spur ventrally.  The examiner stated there was no evidence in the Veteran's records that this was service-related.  He further stated that he found no abnormalities in the left ring finger consistent with his complaints.  

An April 2007 statement from a VA physician, Dr. S. M., indicates the Veteran had service-connected injuries, including recurrent pain in the left hand fourth digit distally secondary to trauma.  The physician further stated that the condition may improve but will not resolve.  

An October 2008 statement from Dr. S. M. indicates the Veteran had an injury to his left ring finger during service and has numbness and intermittent finger pain.  Examination showed hyperextension of the distal interphalangeal joint and decreased sensory perception in that finger.  

In April 2010, Dr. S. M. stated that the Veteran had been diagnosed with multiple disorders, including a left hand fourth digit injury.  The physician noted the Veteran's history of a left hand injury during service with pain and limitation starting after that injury.  

In December 2014, Dr. S. M. noted that the Veteran had a left hand injury during service when a softball hit the fourth digit on his left hand.  He suffered a bone/tendon injury to that finger and the x-ray showed changes in the finger bone from the previous injury.  He was not able to use that finger in good alignment with the other left hand fingers.  The physician further stated that in view of the history and clinical and x-ray evidence, he was of the opinion that more likely than not, the injury in service led to the arthritis and musculoskeletal pain/limitation in the joint.  

Additional VA opinion was obtained in October 2015.  The examiner opined that it was not at least as likely as not that the left fourth finger disability was caused or permanently aggravated by injuries suffered during a qualifying period of service.  In support of his opinion, the examiner stated that there was no evidence in the records that the Veteran had a finger injury in service and it was not until 2008 that an x-ray of the right hand showed an old fracture deformity of the distal phalangeal tuft of the thumb.  Further, there was no clearly documented continuum of care from service until now.  

As set forth, the record contains evidence both for and against the claim.  In September 2014, the Board determined that the July 2011 VA examination was inadequate because it appeared to be based on the absence of service treatment records.  On review, the October 2015 VA opinion is also inadequate.  This opinion is based, at least in part, on the lack of records documenting an in-service injury.  Also, the provided rationale refers to x-rays related to the right thumb as opposed to the left fourth finger.  

The Veteran's VA primary care physician submitted several statements in support of the claim.  The December 2014 statement provides a positive nexus opinion based on the Veteran's reported history as well as objective and clinical evidence.  Resolving reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for a left fourth finger disability is granted.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


